Citation Nr: 0832509	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a residual 
disability due to heat stroke.  

2.  Entitlement to service connection for cardiovascular 
disease, to include hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for hypertension and 
heat stroke.  

In July 2007, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

In a September 2004 personal statement, the veteran contends 
that he suffered a severe heat stroke while station in Panama 
during a field exercise with high temperatures in 1972.  He 
stated that he was airlifted to the local Army hospital and 
was stabilized thereafter.  Due to the heat stroke, the 
veteran explained that he developed heart problems, 
hypertension, and a low tolerance to sun exposure and high 
temperatures.  The veteran asserts that service connection is 
warranted for a residual disability to heat stroke and 
cardiovascular disease, to include hypertension.  

As noted, in July 2007, the Board remanded this case in order 
for the AMC to obtain the veteran's inpatient records for his 
hospitalization in 1972.  In doing so, the Board requested 
that the AMC contact the National Personnel Records Center 
(NPRC) to search for the veteran's service clinical (hospital 
inpatient) records for his 1972 hospitalization at an Army 
hospital located in Panama.  

As such, in August 2007, the AMC sent a request to the NPRC 
requesting clinical records from January 1972 to December 
1972, at "FT WM. D. DAVIS CANAL ZONE."  In September 2007, 
the NPRC responded that no search was possible because it was 
unable to identify Ft. WM. D. Davis Hospital where the 
veteran was treated.  Although the AMC did contact the NPRC 
in an attempt to obtain clinical records regarding the 
veteran's hospitalization, it failed to provide the correct 
and necessary information to the NPRC in order to conduct a 
successful search.  It appears as though the RO may have 
referenced the Army base rather than the hospital.  The 
correct name of the hospital is the Gorgas Army Hospital, 
which was in operation at Fort Clayton in the Panama Canal 
Zone.  In this case, since the AMC failed to provide the 
correct search information to the NPRC, the requirements of 
the Board's July 2007 remand have not been met.  If any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.  While the Board regrets the delay, another 
remand is required.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the veteran's service clinical (hospital 
inpatient) records for his treatment in 
1972 at the Gorgas Army Hospital at Fort 
Clayton in the Panama Canal Zone.  The 
AMC is directed to provide a copy of this 
remand, a copy of the veteran's DD Form 
214 and all relevant service documents 
that will aid in the search.  All written 
correspondences sent and received should 
be incorporated into the claims file.  If 
the requested information is unavailable, 
the veteran should be apprised of such 
and given the opportunity to submit the 
requested information.  

2.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims for entitlement 
to service connection for residual 
disability due to heat stroke and 
cardiovascular disease, to include 
hypertension.  If the benefits sought in 
connection with the claims remain denied, 
the veteran should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the appropriate 
time period within which to respond.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


